306 S.W.3d 414 (2010)
In re Samuel Wade DOOLEY, Relator.
No. 05-09-01061-CV.
Court of Appeals of Texas, Dallas.
February 23, 2010.
Samuel Wade Dooley, Midway TX, pro se.
Michael R. Casillas, Dallas Dist. Atty., Dallas, TX, for Real Party in Interest.
Before Chief Justice WRIGHT and Justices O'NEILL and MURPHY.

NUNC PRO TUNC OPINION
Opinion by Justice MURPHY.
On September 3, 2009, relator filed a motion for leave to proceed in forma pauperis, but did not file a petition for writ of mandamus. On September 23, 2009, we sent relator a letter informing him that we would take no action on his motion until a petition was filed. Although we have received occasional correspondence from relator, no petition has been filed to date. Accordingly, we DISMISS this case. Any petition for writ of mandamus filed by relator in the future will be filed under a new cause number.